NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRIENDS OF THE WILD SWAN, a non-                No.    15-35832
profit organization; et al.,
                                                D.C. No. 9:13-cv-00066-DLC
                Plaintiffs-Appellees,

 v.                                             MEMORANDUM*

DAN VERMILLION, in his official capacity
as Chairman of the Montana Fish, Wildlife
and Parks Commission; et al.,

                Defendants-Appellees,

and

MONTANA TRAPPERS ASSOCIATION;
et al.,

      Intervenor-Defendants-
      Appellants.

                   Appeal from the United States District Court
                           for the District of Montana
                   Dana L. Christensen, Chief Judge, Presiding

                             Submitted July 14, 2017**
                                Portland, Oregon

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: WATFORD and OWENS, Circuit Judges, and NAVARRO,*** Chief
District Judge.

      Appellants, intervenor-defendants below, appeal from the district court’s

order approving the stipulated settlement agreement and dismissing the case with

prejudice. We have jurisdiction under 28 U.S.C. § 1291, but we dismiss this

appeal for lack of standing.

      An intervenor’s right to continue a suit in the absence of the party on whose

side intervention was permitted “is contingent upon a showing by the intervenor

that he fulfills the requirements of Art. III.” Diamond v. Charles, 476 U.S. 54, 68

(1986); see also Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1398–99 (9th

Cir. 1995). To establish Article III standing, a party must demonstrate: (1) an

injury in fact; (2) a causal connection between the injury and challenged conduct;

and (3) that the injury will likely be redressed by a favorable decision. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560–61 (1992).

      Appellants assert that the settlement agreement precludes them from

meaningfully influencing the regulatory process. This alleged injury is neither

concrete nor imminent and rests on the hypothetical assumption that the Montana

Fish, Wildlife and Parks Commission (the “Commission”) is not acting



      ***
              The Honorable Gloria M. Navarro, Chief United States District Judge
for the District of Nevada, sitting by designation.

                                          2                                    15-35832
independently in light of the settlement agreement. See Lujan, 504 U.S. at 560

(stating that an injury in fact must be actual or imminent, not conjectural or

hypothetical). We find that appellants fail to establish an injury in fact under this

theory.

      Appellants additionally assert that they were injured by the Commission’s

adoption of the proposed regulatory changes in the settlement agreement. The

settlement agreement, however, only required the Montana Fish, Wildlife and

Parks Department (the “Department”) to recommend the changes to the

Commission, which then had to independently adopt them through a publicly

notified process. Accordingly, we find the chain of causality is too attenuated to

support standing. See Native Vill. of Kivalina v. ExxonMobil Corp., 696 F.3d 849,

867 (9th Cir. 2012).

      Furthermore, a favorable decision would not redress the appellants’ alleged

injury. A party has no redressability where “any prospective benefits depend on an

independent actor who retains ‘broad and legitimate discretion the courts cannot

presume either to control or predict.”’ See Glanton ex rel. ALCOA Prescrip. Drug

Plan v. AdvancePCS Inc., 465 F.3d 1123, 1125 (9th Cir. 2006). Here, a favorable

decision would not undo the challenged regulations absent independent action

from the Commission. We therefore find that appellants lack standing on appeal.

      DISMISSED.


                                           3                                     15-35832